                   Case 3:19-cv-00306 Document 1 Filed 10/22/19 Page 1 of 5



                                    UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF TEXAS
                                          EL PASO DIVISION

ALEXANDER NUNGARAY,                                   §
                                                      §
              Plaintiff,                              §
                                                      §
v.                                                    §                                3:19-CV-00306
                                                                    Civil Action No.: _____________
                                                      §
WALMART STORES TEXAS, LLC,                            §
                                                      §
              Defendant.                              §


                   WALMART STORES TEXAS, LLC’S NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

           COMES NOW, WALMART STORES TEXAS, LLC (“Walmart”) and files it’s Notice

of Removal pursuant to 28 U.S.C. § 1441 based on diversity of citizenship jurisdiction, and in

support of the same, would respectfully show the Court as follows:

                                                    I.
                                                BACKGROUND

         1.          Plaintiff’s Original Petition was filed in state court and assigned to the 168th

Judicial District Court, El Paso County, under Cause No. 2019DCV3248.1

         2.          Plaintiff asserts a state law claim for premises liability, alleging that she “while

upon Defendant’s premises, he suffered bodily injuries as a direct result of the fall proximately

caused by a dangerous condition, which Defendant knew, or in the exercise of ordinary care,

should have known existed.”2 Furthermore, Plaintiff asserts a claim for negligence, alleging that

“Defendant owed a duty to Plaintiff, that Defendant breached that duty and that such breach was



1
    See Ex. A, Plaintiff’s Original Petition.
2
    Id. at Section IV.
                   Case 3:19-cv-00306 Document 1 Filed 10/22/19 Page 2 of 5



a proximate cause of the injury and resulting damages of Plaintiff.” Plaintiff goes on to allege ten

ways in which he contends that Walmart was negligent.3

         3.          Written notice of removal has been given to Plaintiff and the state court clerk.

         4.          Plaintiff seeks over $75,000.4

         5.          Service occurred less than thirty days ago.5 Accordingly, removal is timely under

28 U.S.C. § 1446.

         6.          The El Paso Division of the Western District of Texas embraces the place where

the state case was pending; thus, venue is proper under 28 U.S.C. §§ 1441(a) and 124(d)(3).

         7.          Walmart answered in state court6 and reserves the right to plead further as

permitted.

         8.          All documents filed in state court are attached as Exhibit A.

                                                          II.
                                                  BASIS FOR REMOVAL

         9.          This case is being removed based on diversity of citizenship jurisdiction under 28

U.S.C. § 1441(b).

A.       Plaintiff and Defendant Walmart Stores Texas, LLC are completely diverse parties

         10.         Plaintiff is a Texas citizen.7

         11.         On the contrary, Defendant Walmart Stores Texas, LLC is not a Texas citizen. That

is, Walmart Stores Texas, LLC is a limited liability company which was formed under the laws of



3
    Id. Ex. A., Plaintiff’s Original Petition at Section V.
4
    Id. Ex. A., Plaintiff’s Original Petition at Section at Section IX (Plaintiff seeks “over $200,000.00”).
5
    See Ex. B, CT Corporation Service Document (service occurred on September 23, 2019).
6
    See Ex. A, Walmart Stores Texas, LLC’s Answer.
7
    Ex. A, Plaintiff’s Original Petition Section II (“Plaintiff is a resident of El Paso County, Texas”).

                                                              2
144745-481/CMUN/1478800
                   Case 3:19-cv-00306 Document 1 Filed 10/22/19 Page 3 of 5



the State of Delaware and whose principal place of business is in Bentonville, Arkansas. Wal-Mart

Real Estate Business Trust is the sole member of Walmart Stores Texas, LLC. Wal-Mart Property

Co. is the sole unit holder of Wal-Mart Real Estate Business Trust. Wal-Mart Stores East, LP is

the sole owner of Wal-Mart Property Co. Wal-Mart Stores East, LP is a limited partnership which

was formed under the laws of the State of Delaware and whose principal place of business is in

Bentonville, Arkansas. WSE Management, LLC is the sole general partner, and WSE Investment,

LLC is the sole limited partner, of Wal-Mart Stores East, LP. WSE Management, LLC and WSE

Investment, LLC are both limited liability companies which were formed under the laws of the

State of Delaware and whose principal place of business is in Bentonville, Arkansas. The sole

member of WSE Management, LLC and WSE Investment, LLC is Wal-Mart Stores East, LLC.

Wal-Mart Stores East, LLC is a limited liability company whose principal place of business is in

Bentonville, Arkansas. Wal-Mart Stores, Inc. (i.e., Walmart Inc.) is the sole member of Wal-Mart

Stores East, LLC. Wal-Mart Stores, Inc. (i.e., Walmart Inc.) is a corporation which was formed

under the laws of the State of Delaware and whose principal place of business is in Bentonville,

Arkansas.8

         12.         Thus, the parties are completely diverse.

B.       The amount in controversy is satisfied, because Plaintiff seeks damage over $75,000.00

         13.         For a diversity case to be removable, the amount in controversy must exceed

$75,000.9 Plaintiff seeks over $200,000.10 Accordingly, the amount in controversy requirement of

28 U.S.C. 1332(a) is satisfied.


8
 Ex. C, Affidavit of Edwards. See also Marquez v. Walmart, No. 3:18-CV-00302, n. 1 and accompanying main text
(W.D. Tex. Jan. 8, 2019) (finding that Walmart Stores Texas, LLC is a citizen of states other than Texas).
9
    See 28 U.S.C. §§ 1441 and 1332(a).
10
     Ex. A, Plaintiff’s Original Petition at Section IX (Plaintiff seeks “over $200,000.00”).

                                                             3
144745-481/CMUN/1478800
               Case 3:19-cv-00306 Document 1 Filed 10/22/19 Page 4 of 5



                                                 III.
                                            JURY DEMAND

      13.        Walmart asked for a state court jury trial and asks for a jury trial in this Court.

                                                IV.
                                             CONCLUSION

      WHEREFORE, PREMISES CONSIDERED, Walmart prays that this matter be placed on

the Court’s docket and for any other and further relief to which it may be justly entitled at law or

in equity.



                                                        Respectfully submitted,

                                                        MOUNCE, GREEN, MYERS,
                                                        SAFI, PAXSON & GALATZAN
                                                        A Professional Corporation
                                                        P. O. Drawer 1977
                                                        El Paso, Texas 79999-1977
                                                        Phone: (915) 532-2000
                                                        Telefax: (915) 541-1597

                                                   By: __/s/ Laura Enriquez________
                                                       Laura Enriquez
                                                       State Bar No. 00795790
                                                       enriquez@mgmsg.com

                                                        Attorneys for Walmart Stores Texas, LLC




                                                    4
144745-481/CMUN/1478800
               Case 3:19-cv-00306 Document 1 Filed 10/22/19 Page 5 of 5



                               CERTIFICATE OF SERVICE

     In compliance with the Federal Rules of Civil Procedure, I certify that on the 22ND day of
October, 2019, the foregoing document was electronically filed with the Clerk of the Court using
the CM/ECF System, which will send notification of such filing to the following:

        Daisy Chaparro
        Flores, Tawney & Acosta P.C.
        906 N. Mesa, 2nd Floor
        El Paso, Texas 79902
        (915) 308-1000

                                                           __/s/ Laura Enriquez________
                                                           Laura Enriquez




                                               5
144745-481/CMUN/1478800
